                    Case 1:20-cr-01370-KWR Document 13 Filed 06/22/20 Page 1 of 1

                                           CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable Kirtan Khalsa
                                             Arraignment/Detention Hearing
Case Number:              20cr1370 KWR                            UNITED STATES vs. Garcia
Hearing Date:             6/22/2020                               Time In and Out:          10:06-10:18
Courtroom Deputy:         E. Hernandez                            Digital Recording:        Rio Grande via Zoom
Defendant:                Julian Lucas Garcia III                 Defendant’s Counsel:      Joe Romero Jr.
AUSA:                     Alexander Flores                        Pretrial/Probation:       M. Pirkovic
Interpreter:
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Monday, July 13, 2020
                                                                                            Discovery Order not entered;
                                           ☐
      Parties agree Standing Discovery             Discovery Order previously
☒     Order to be electronically entered           entered
                                                                                        ☐   parties to confer pursuant to Rule
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Judge Riggs
☒     Trial will be scheduled by presiding judge                  ☐ Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☐     Defendant
☒     Conditions of release imposed
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
